—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered October 27, 1987, convicting defendant, after a jury trial, of manslaughter in the first degree (Penal Law § 125.20 [1]) and sentencing him to an indeterminate term of imprisonment of from 5 to 15 years, unanimously affirmed.
Upon examination of this record, we conclude that the defense of justification was disproved beyond a reasonable doubt and that the verdict was fully supported by the evidence, which included both defendant’s admissions and findings by the Medical Examiner. Defendant placed himself on the scene, with weapons, including knives and a two-by-four, and admitted inflicting injuries upon decedent, who sustained *469multiple stab wounds to the face, neck, chest, abdomen, groin, back and head, as well as enormous blunt force trauma— consistent with the use of a two-by-four—to the face. The decedent was also shot twice, within five minutes of having been stabbed.
This evidence, together with defendant’s statements, amply supported the jury’s rejection of the defense of justification and its guilty verdict of manslaughter in the first degree, based upon an intent to cause serious physical injury (Penal Law § 125.20 [1]; see, People v Bleakley, 69 NY2d 490, 495; People v Tugwell, 114 AD2d 869, 870, lv dismissed 67 NY2d 891).
We have considered the balance of defendant’s claims on appeal and find them to have been waived for appellate review as a matter of law (CPL 470.05 [2]) and/or without merit. Concur—Kupferman, J. P., Milonas, Asch, Kassal and Smith, JJ.